     Case 1:20-cv-00913-DAD-SKO Document 14 Filed 08/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN GABRIOLA BARRERA,                           No. 1:20-cv-00913-NONE-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13                                                      PETITION FOR WRIT OF HABEAS
                                                        CORPUS WITH PREJUDICE, DIRECTING
14           v.                                         THE CLERK OF COURT TO ASSIGN
                                                        DISTRICT JUDGE FOR PURPOSE OF
15                                                      CLOSING CASE AND DECLINING TO
                                                        ISSUE CERTIFICATE OF APPEALABILITY
16
      STU SHERMAN,                                       (Doc. No. 10)
17
                         Respondent.
18

19          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

20   habeas corpus pursuant to 28 U.S.C. § 2254. On July 6, 2020, the assigned magistrate judge

21   issued findings and recommendations recommending that the pending petition be dismissed with

22   prejudice for failure to present a cognizable ground for federal habeas relief. (Doc. No. 10.)

23   Specifically, the findings and recommendations reasoned that petitioner’s sole claim—that the

24   trial court erred in denying his motion to suppress incriminating statements he made during the

25   course of his arrest because there was no probable cause to arrest him—cannot proceed as a

26   federal habeas claim because the state court provided petitioner with a “full and fair opportunity

27   to litigate” his Fourth Amendment concerns. (Id.) The findings and recommendations were

28   served upon all parties and contained notice that any objections were to be filed within twenty-
                                                       1
     Case 1:20-cv-00913-DAD-SKO Document 14 Filed 08/24/20 Page 2 of 3

 1   one (21) days from the date of service of that order. On August 3, 2020, petitioner filed

 2   objections. (Doc. No. 13.)

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, including petitioner's

 5   objections, the court concludes that the findings and recommendations are supported by the

 6   record and proper analysis. Petitioner's objections present no grounds for questioning the

 7   magistrate judge's analysis.1

 8          In addition, the court declines to issue a certificate of appealability. A state prisoner

 9   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

10   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

11   v. Cockrell, 537 U.S. 322, 335-336 (2003).

12          If a court denies a petitioner’s petition, the court may only issue a certificate of

13   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

14   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

15   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

16   been resolved in a different manner or that the issues presented were ‘adequate to deserve

17   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

18   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

19          In the present case, the court finds that petitioner has not made the required substantial

20   showing of the denial of a constitutional right to justify the issuance of a certificate of
21
     1
22     Petitioner’s motion to suppress evidence of the incriminating statements he made to police at
     the time of his arrest was made in state court on Fourth Amendment grounds. Specifically, he
23   argued that the statements should be suppressed because probable cause for his arrest was
     lacking. The Supreme Court has held claims that evidence was obtained in violation of the
24   Fourth Amendment are not cognizable on federal habeas as long as the state courts have provided
     a full and fair opportunity to litigate them at trial or on direct review. Stone v. Powell, 428 U.S.
25   465, 481–82 (1976); Wright v. West, 505 U.S. 277, 293 (1992). Petitioner did not argue that his
26   statements should have been suppressed based on any alleged Fifth Amendment and/or Miranda
     violation. See Hemphill v. Nelly, No. 3:12-cv-668-RJC, 2013 WL 4495246, at *4-5 (W.D.N.C.
27   Aug. 19, 2013) (finding review of a petitioner’s Fourth Amendment based claim regarding the
     failure to suppress his statements to be prohibited under Stone, but addressing his Fifth
28   Amendment/Miranda base claim challenging the admission of his statements on the merits).
                                                           2
     Case 1:20-cv-00913-DAD-SKO Document 14 Filed 08/24/20 Page 3 of 3

 1   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

 2   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

 3   proceed further. Thus, the court declines to issue a certificate of appealability.

 4          Accordingly, the court orders as follows:

 5          1.      The findings and recommendations, filed July 6, 2020 (Doc. No. 10), are

 6   ADOPTED IN FULL;

 7          2.      The petition for writ of habeas corpus is DISMISSED WITH PREJUDICE;

 8          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

 9   of closing this case; and,

10          4.      The court DECLINES to issue a certificate of appealability.

11   IT IS SO ORDERED.
12
        Dated:     August 21, 2020
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
